CUDAHY, Circuit Judge,
concurring in part and dissenting in part.
I agree fully with the majority that the procedural rule here in question is not judicially reviewable unless or until sanctions have been imposed under it. The reasons for this conclusion are persuasively set forth in the majority opinion. I have strong doubts, however, that this result should be a matter of jurisdiction under section 10(c) of the Administrative Procedure Act.
*929I find the Supreme Court’s decision in Toilet Goods Ass’n v. Gardner, 387 U.S. 158, 87 S.Ct. 1520, 18 L.Ed.2d 697 (1967), issued the same day as Abbott Laboratories, particularly telling in this regard. In Toilet Goods, the petitioners brought a preenforcement declaratory judgment action challenging the following regulation promulgated by the Commissioner of the Food and Drug Administration:
“(a) When it appears to the Commissioner that a person has:
(4) refused to permit duly authorized employees of the Food and Drug Administration free access to all manufacturing facilities, processes, and formulae involved in the manufacture of color additives and intermediates from which such color additives are derived;
he may immediately suspend certification service to such person and may continue such suspension until adequate corrective action has been taken.”
387 U.S. at 161, 87 S.Ct. at 1523 (quoting 21 C.F.R. § 8.28). The Court explicitly held that there was “no question that this regulation — promulgated in a formal manner after notice and evaluation of submitted comments — is a ‘final agency action’ under § 10 of the Administrative Procedure Act.” Id. at 162, 87 S.Ct. at 1523. Nevertheless, the Court found that the question of the regulation’s validity was not appropriate for judicial resolution — that is, that the issue was not “ripe.” In so doing, the Court observed that “[t]his is not a situation in which primary conduct is affected.... This regulation merely states that the Commissioner may authorize inspectors to examine certain processes or formulae; no advance action is required of cosmetics manufacturers....” Id. at 164, 87 S.Ct. at 1524.
Thus, the Toilet Goods Court makes precisely the same distinction as that on which the majority relies here — the difference in preenforcement impact between a rule of procedure and a rule of conduct. And the end result is the same — no review. But the Toilet Goods Court based its holding on the doctrine of ripeness, not on a conclusion that there was no “final agency action” and therefore no “jurisdiction.” (I do not think the fact that the Toilet Goods regulation had been promulgated by notice and comment rulemaking really distinguishes the cases; that distinction would make no sense where the issue is whether the agency should have engaged in such rulemak-ing. Nor does the majority suggest any basis for such a distinction.)
Whether a particular case is decided on grounds of. ripeness or on lack of final agency action may not make any difference, since as a practical matter the result is the same. But the latter approach may have greater potential to constrain judicial review of agency action, given the relative inflexibility of “jurisdictional” requirements.
For these reasons, although pragmatically there may be little difference in the outcome, I would find the agency rule here unripe for judicial review rather than finding the court without jurisdiction.